Citation Nr: 0608663	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  94-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating 
assigned for a duodenal ulcer with gastric distention.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975 and from July 1975 to October 1986.  From January 1975 
to July 1975, he served with the Coast Guard Reserve on 
inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision 
which denied an increase in the 20 percent rating assigned 
for the veteran's service-connected duodenal ulcer with 
gastric distention and denied a TDIU rating.  In May 2000, 
the Board remanded these issues to the RO for further 
development.  In July 2004, the veteran testified at a Travel 
Board hearing before the undersigned sitting at the RO.  

In February 2005, the Board denied the veteran's claims.  The 
veteran then appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In November 2005, 
the parties (the veteran and the VA Secretary) filed a joint 
motion which requested that the Board decision be vacated and 
remanded.  A December 2005 Court order granted the motion.  

The Board notes that in the March 2006 informal hearing 
presentation, the veteran's representative raised the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  The representative indicated that the veteran 
specifically raised the issue in a statement received at the 
RO in February 2005.  Such issue is not before the Board at 
this time and is referred to the RO for appropriate action.  


REMAND

The November 2005 joint motion indicated that since the 
Board's February 2005 decision, one of the volumes of the 
veteran's three volume claims file had apparently been lost.  
It was noted that a protracted search at the VA Office of 
General Counsel, the Board, and the Appeals Management Center 
(AMC), had failed to yield the missing volume of the 
veteran's claims file.  The joint motion concluded that a 
remand was necessary in order for the VA to attempt to 
reconstruct the missing volume of the veteran's claims file.  

Therefore, in view of the November 2005 joint motion and 
December 2005 Court order, the Board finds that there is a 
further VA duty to assist the veteran with his claims.  38 
US.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Additionally, the Board notes that the February 2005 Board 
decision noted that a February 2004 RO decision (a 
supplemental statement of the case) specifically addressed 
the issues of entitlement to increased ratings for a cervical 
spine disability and for a lumbar spine disability in 
reference to the veteran's claim for entitlement to a TDIU 
rating.  The Board noted that at a July 2004 Board hearing, 
the veteran indicated that he wished to use the hearing to 
express his disagreement with the denial of those issues by 
the RO.  The Board indicated that the RO has not issued a 
statement of the case as to the issues of entitlement to an 
increase in a 10 percent rating for a cervical spine 
disability and entitlement to an increase in a 10 percent 
rating for a lumbar spine disability.  Thus, the Board 
concluded that the case, as to those issues, had to be 
returned to the RO for the issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal as to such issues.  Manlincon v. West, 12 Vet.App. 238 
(1999).  

The Board observes that there is no indication that any such 
statement of the case was ever issued.  However, the February 
2004 RO decision as well as the July 2004 hearing transcript, 
that addressed those issues, are apparently included in the 
missing volume of the claims file and are not currently of 
record.  

Further, the Board notes that in a February 2005 statement, 
the veteran's representative indicated that the veteran had 
filed a notice of disagreement as to a June 2004 RO denial of 
service connection for diabetes.  The June 2004 RO decision 
is also not presently of record.  

Given the current state of the record, it is the judgment of 
the Board that the duty to assist the veteran with his claims 
includes making all reasonable efforts to reconstruct the 
veteran's claims file.  Id.  

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, D.C., for the following:  

1.  The RO should contact the veteran and 
inform him that during the process of his 
appeal, a volume of his claims file 
containing essential evidence was 
misplaced.  The RO should explain to the 
veteran that it is in the process of 
reconstructing that volume of evidence and 
that it is crucial for the veteran to 
assist in such reconstruction by 
submitting copies of all evidence, rating 
decisions, treatment records, etc. that he 
currently has in his possession and might 
have been in the missing volume.  

2.  The RO should proceed to reconstruct 
the missing volume of the veteran's claims 
file.  All such efforts should be 
documented and should include obtaining 
and associating with the claims file 
developmental assistance correspondence, 
requests for VA examinations, reports of 
VA examinations, VA inpatient and 
outpatient treatment records, all 
pertinent rating decisions, all statements 
of the case and supplemental statements of 
the case, and any evidence the veteran 
identifies on remand.  In the process of 
reconstruction, the RO should solicit the 
assistance of the veteran's representative 
by requesting copies of any information he 
may have in his records which could aid in 
the efforts of reconstructing the missing 
volume.  The RO should not terminate its 
efforts to obtain the records noted until 
they are part of the claims file or it 
becomes reasonably certain that such 
records do not exist and that further 
efforts to obtain them would be futile.  

3.  The RO should issue a statement of the 
case to the veteran and his representative 
on the issues of entitlement to increase 
in a 10 percent rating for a cervical 
spine disability and entitlement to an 
increase in a 10 percent rating for a 
lumbar spine disability (and as to the 
issue of entitlement to service connection 
for diabetes if the veteran is found to 
have filed a notice of disagreement as to 
such issue).  If, and only if, the veteran 
completes an appeal of these issues, the 
RO should return the case to the RO for 
appellate review of the issues.  

4.  Thereafter, review the veteran's 
claims for entitlement to an increase in a 
20 percent rating for a duodenal ulcer 
with gastric distention and entitlement to 
a TDIU rating.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

